Citation Nr: 0117185	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-11 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the Reserves from January 
1991 to August 1991 and unverified active duty for training 
during unspecified periods between October 1969 and October 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  The veteran filed a timely notice of 
disagreement in January 1999.  The RO issued a statement of 
the case in April 1999.  The veteran perfected his appeal in 
June 1999 with the filing of a VA Form 9.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Right ear hearing loss was not shown in service.


CONCLUSION OF LAW

Disability due to right ear hearing loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 
(West 1991 & Supp. 2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (hereafter the VCAA).  
The RO attempted to obtain service medical records prior to 
the veteran's active service in 1991.  In January 2000 the RO 
requested service medical records from the National Personnel 
Records Center (NPRC).  The RO checked the status of the 
request in June 2000 and the request had not been completed.  
The RO advised the veteran of the difficulties obtaining the 
service medical records by letter dated in July 2000 and 
requested alternative documentation.  The veteran had 
previously submitted audiometric records from his employer 
that began in October 1978 and a private provider dated in 
1980 and 1981, but did not submit any further evidence after 
the July 2000 letter.  NPRC responded in July 2000, stating 
that all the service medical records located had been 
forwarded.  The Board finds that the efforts to locate and 
obtain complete service medical records were reasonable and 
as such, complied with the VCAA.  

The Board notes that the veteran testified in October 1999 
that his hearing loss occurred approximately 12 years ago and 
that it worsened during Desert Storm.   The medical record 
covers a 20-year period, which amply covers the period 
pertinent to the veteran's claim.  There is no other 
indication of the existence of any outstanding Federal 
government or other record that could substantiate the claim 
for service connection for right ear hearing loss.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The Board further observes that the issue in this 
matter is one in which the type of evidence that can 
substantiate the claim is very limited.  Only specific types 
of audiometric testing can support service connection for 
hearing loss.  The RO advised the veteran in the January 1999 
and April 1999 statement of the case of what evidence was 
needed to substantiate his claim and the controlling legal 
criteria.  The July 2000 letter clearly advised the veteran 
of other types of evidence that could be submitted as an 
alternative source to service medical records.   The Board 
finds that the RO complied with the notification requirements 
under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2000).

Service medical records reflect that the veteran was examined 
in March 1991 for the purpose of release from active duty.  
The medical history recorded a history of hearing loss.  The 
audiometric examination demonstrated the following puretone 
thresholds, recorded in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
50
70
LEFT
30
40
15
40
70

The veteran had a second physical examination for release 
from active duty in July 1991.  A history of hearing loss was 
again reported.  The results of the first July 1991 
audiometric examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
15
40
75
LEFT
40
30
10
50
75

A follow-up audiometric examination was performed a few days 
later.  Results of the follow-up audiometric examination are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
10
40
65
LEFT
45
35
15
50
65

The veteran underwent an "Over 40" physical examination in 
April 1992.  A history of hearing loss was reported.  The 
results of the audiometric examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
40
50
LEFT
25
20
5
25
50

Civilian employment records disclose that the veteran 
underwent audiometric testing on a regular basis.  
Audiometric testing was first performed in October 1978.  The 
veteran was retested in June 1980, May 1981, October 1982, 
December 1984, January 1986, January 1987, February 1987, 
February 1988, February 1990, March 1994, March 1995, April 
1995, March 1996, March 1997, March 1998 and March 1999.  The 
report of the hearing test data does not indicate his 
employer did speech discrimination tests.  Audiometric 
testing performed by the veteran's employer in October 1978 
shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
15
10
35
LEFT
35
35
10
25
65

The veteran also underwent further evaluation by H.M. 
Associates in May 1980.  The results of the May 1980 
examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
5
30
LEFT
35
30
5
20
50

The speech discrimination score for the right ear was 100 
percent at 60 dB.  The score for the left ear was 92 percent 
at 65 dB.  The impression was mild to moderate sensorineural 
loss with excellent discrimination.  The report noted that 
the veteran works in noise and worked two hours before the 
test.  It also noted occasional tinnitus.

Results of the June 1980 employee examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
5
10
40
LEFT
45
30
10
20
60

Results of the May 1981 employee examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
10
20
40
LEFT
40
35
10
20
70

Results of the October 1982 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
5
20
45
LEFT
35
35
10
25
70






Results of the December 1984 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
0
20
45
LEFT
30
35
5
20
65

Results of the January 1986 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
5
20
55
LEFT
35
25
10
25
70

Results of the January 1987 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
5
30
55
LEFT
35
35
15
35
70

Results of the February 1987 employee examination are as 
follows:	




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
10
25
65
LEFT
35
35
10
35
70





Results of the February 1988 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
5
30
65
LEFT
30
35
5
30
70

Results from the February 1990 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
10
35
65
LEFT
30
35
10
40
70

The veteran underwent audiometric testing by C.H. of Arizona, 
Inc. in August 1991.  The medical history disclosed a high 
frequency loss per referral, a history of noise exposure, use 
of earplugs, tinnitus bilaterally, and no vertigo.  The 
history also indicates that the hearing worsened after Desert 
Storm. The results of the testing is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
45
70
LEFT
25
20
15
40
65

 The speech discrimination score for the right ear was 84 
percent at 65 dB.  The score for the left ear was 80 percent 
at 65 dB.  The impression was bilateral high frequency 
sensorineural hearing loss consistent with noise exposure and 
discrimination reduced in proportion to loss.

Results from the March 1994 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
10
45
65
LEFT
35
35
15
50
70

Results from the March 1995 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
70
70
LEFT
40
35
15
60
75

Results of the April 1995 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
10
40
70
LEFT
35
35
15
55
70

Results of the March 1996 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
10
45
75
LEFT
45
35
20
55
75

Results from the March 1997 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
15
45
75
LEFT
40
35
20
60
75

Results from the March 1998 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
15
50
75
LEFT
50
35
30
60
70

The veteran underwent a VA audiometric examination in 
November 1998.  The 
results of the examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
10
45
80
LEFT
35
35
20
60
75

Speech recognition scores were 100 percent for the left ear 
and 92 percent for the right ear.  The impression was mild, 
low frequency, sloping to moderate to severe, high frequency, 
sensorineural hearing loss, bilaterally.

Results of the March 1999 employee examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
15
50
80
LEFT
50
35
25
60
75

In October 1999 the RO afforded the veteran with a personal 
hearing.  The veteran testified as follows:

The veteran served in the U.S. Army Reserves from October 
1969 to October 1995 as a generation operator mechanic and a 
wheel vehicle mechanic.  (Transcript (T.) at pg. 2).  His job 
was to make sure that the unit he was working for received 
power through use of generators.  (T. at pg. 2).  He worked 
for the hospital for the last 12 years.  (T. at pg. 2)  He 
has worked with a variety of generators from turbine to 100 
kilowatt generators and diesel generators.  (T. at pg. 2).  
The generators created loud noise exposure.  (T. at pg. 2).  
When the mechanics set up the generators, they establish a 
50-foot perimeter for purposes of hearing protection.  (T. at 
pg. 2).  

Every month the veteran had a weekend drill and once a year 
he trained on active duty between 15 and 17 days, sometimes 
longer.  (T. at pg. 2, 8).  During training he would set up 
generators so units would have electricity to do their 
different tasks.  (T. at pg. 3).  The mechanics were provided 
with earplugs and earmuffs for ear protection.  (T. at pg. 
3).  As a civilian, the veteran worked in a machine shop.  He 
began as a helper and then progressed to a general machinist 
position.  (T. at pg. 3).  The machine shop has some noisy 
areas and his employer provided earplugs and ear muffs when 
workers were in those areas.  (T. at pg. 3).  Hearing loss 
has occurred over the last 12 years or so.  (T. at pg. 4).  
The veteran did not notice all that was lost until he 
obtained hearing aids from VA for both of his ears.  (T. at 
pg. 4).  

The VA had checked the veteran's hearing 1 1/2 to two years ago 
for rating purposes.  (T. at pg. 5).  During weekend training 
he worked 12 to 14 hour days.  (T. at pg. 5).  He had to keep 
the equipment running so he had to listen when he went to 
sleep in case a generator went down; the mechanics would have 
to take care of it.  (T. at pg. 5).  The veteran was called 
to active duty for Desert Storm from November to March. (T. 
at pg. 5).  He had no extended active duty prior to Desert 
Storm  (T. at pg. 8).  He continued to do the same type of 
work; they started out with 1.5 to three kilowatt generators.  
(T. at pg. 5).  When he got to the hospital, they went up to 
100-kilowatt diesel generators with 96-kilowatt turbines.  
(T. at pg. 5).  The noise level was over 90 "dba."  (T. at 
pg. 6).  It is advisable to wear ear protection for anything 
over 86 or 85 "dba."  (T. at pg. 6).  S.R.P provided 
hearing tests from 1979 to 1999.  (T. at pgs. 6, 9).  The 
tests showed that the veteran's hearing had worsened.  (T. at 
pg. 6).  His employer sent him to a private doctor with 
C.H.C.  (T. at pg. 6).  

The veteran further testified that his understanding is that 
his service from Desert Storm onward was considered in his 
claim for service connection for hearing loss in his right 
ear.  (T. at pg. 7).  The veteran contended that his entire 
service from 1969 onward should have been considered.  (T. at 
pg. 7).  The veteran testified further as follows:

When he came back from Desert Storm, the service was supposed 
to send him to Texas to get hearing aids, but he was released 
before this occurred.  (T. at pg. 7).  He was at Fort 
Huachuca at the time and had not yet been released from 
"regular service."  (T. at pg. 7).  His wife kept 
complaining that his hearing was bad and talking to him was 
too much.  (T. at pg. 8).  So they went to C. and he got 
hearing aids.  (T. at pg. 8).  The aids from C. did not work 
well so he went to the VA; the VA provided him with aids and 
they worked a lot better than the first ones.  (T. at pg. 8).  
The veteran retired from the Reserves in 1995.  (T. at pg. 
8).  He does not have a complete set of his service medical 
records, but believes that a complete set is located in St. 
Louis.  (T. at pg. 9).

II.  Analysis

Service connection may be shown either by directly relating 
the origin of an injury or disease to service or by linking 
the aggravation of a pre-existing injury or disease to 
service.  

A review of the medical record shows that the veteran had a 
hearing loss, which is documented beginning in October 1978.  
The audiometric test results demonstrate that the hearing 
loss has worsened over a period of 20 years.  The Board notes 
that the impression from C.H. of Arizona's 1991 audiometric 
examination was that the veteran's bilateral high frequency 
sensorineural hearing loss is consistent with noise exposure.  

The Board further notes that while the veteran testified that 
he was exposed to noise in service, the veteran's civilian 
employment as a machinist clearly placed him at risk for 
noise exposure.  The H.M. Associates May 1980 report noted 
that the veteran worked in noise and had been at work two 
hours prior to the examination.  It is also obvious that the 
persistence with which the veteran underwent audiometric 
evaluations in conjunction with his employment as a machinist 
demonstrates this was a continual concern in his civilian 
life.  In addition to civilian work exposure, the medical 
history noted in March 1999 when a series of audiometric 
tests in conjunction with his employment were listed also 
identified noise exposure sources as noisy hobbies and loud 
music and headphones.  

There is no competent medical evidence of record that his 
hearing loss is attributable to noise exposure in service 
during his service in the reserves.  The Court has held that 
a lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the veteran's assertion that noise from generators caused his 
hearing loss is not competent to establish a nexus.  There 
is, on the other hand, medical evidence identifying the 
source of the veteran's noise exposure as his civilian 
occupation and other nonservice sources.  In the face of 
massive evidence of noise exposure in civilian life, and very 
modest evidence of any noise exposure in service in the 
reserves, no medical provider on this record could venture 
more than speculation as to whether service related noise 
exposure caused or aggravated a hearing loss.  Speculation is 
not a basis to support the grant of service connection.  38 
C.F.R. § 3.102 (2000).  Accordingly, the Board finds that a 
further VA medical examination or opinion is not required in 
order to decide the case.

With regard to the contention that service in Desert Storm 
aggravated his hearing loss, there is a notation at an 
audiometric test in August 1991 that the veteran's hearing 
was "worse" after Desert Storm.  The Board must point out, 
however, that a comparison of the audiometric test results 
from March 1991 to the test results in April 1992 clearly 
shows no permanent increase in hearing loss following his 
service during Desert Storm.  Accordingly, no chronic 
aggravation is shown by audiometric testing.  Therefore, the 
opinion that his hearing was "worse" is clearly outweighed 
by the far more probative audiometric evidence.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is clearly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

